DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, the use of the phrase “in particular” renders the claim indefinite because it is not clear if the limitations following this “in particular” phrase are required or not.
Claims 9 and 10 are directed to a “use”, but do not particularly point out and distinctly set forth what the process steps are that are associated w/ these claimed “uses”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the English translation of DE 4 000 708 A1
This DE 4 000 708 A1 describes a method and system for abating the emissions of at least NOx out of an exhaust gas emitted from a cement kiln by providing a supply of silanes (particularly monosilane) in the form of solids and/or hydrogen gas into the combustion exhaust gas so that the silanes and/or hydrogen gas react w/ and abate the NOx present in the exhaust gas (please see the first and second pages in the English translation of this DE 4 000 708 A1).  Further, please note that no distinction is seen between the Applicants’ claimed “post combustion” and/or “post combustion device” mentioned in at least the Applicants’ claims 1, 5, and 9 and the general technique of providing the hydrogen gas and/or silane reagents into an exhaust gas emitted from a combustion source for the purposes of abating the presence of at least the NOx out this exhaust gas, as described in the first two pages in the English translation of DE 4 000 708 A1.  The Applicant’s objective is to abate the presence of at least NOx and CO2 out of the exhaust gas, and this DE 4 000 708 A1 is directed to this same goal of removing at least the NOx out of the same combustion exhaust gas emitted from the same cement kiln .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.	
   Claims 1-5, 7, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the English translation of DE 4 000 708 A1, as applied to claims 1, 2, 4, 5, 7, 9 and 10, and further in view of U. S. Pat. 10,099,174 B2.
Claims 1, 2, 4, 5, 7, 9 and 10 are submitted to be obvious from DE 4 000 708 A1 for the reasons set forth in the anticipation rejection: please note that anticipation is generally considered to be the epitome of obviousness.
The difference between the Applicants’ claims and this DE 4 000 708 A1 is that the Applicant’s dependent claim 3 set forth the injection of ammonia.
U. S. Pat. 10,099,174 B2 is directed to the same art of abating the emissions of NOx out of a combustion exhaust gas, wherein this U. S. Pat. 10,099,174 A1 achieves this objective by injecting ammonia into the exhaust gas which reduces the NOx into innocuous nitrogen gas over a catalyst (please see the Example in column 7).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was filed to have injected the ammonia into the exhaust gas discussed in at least the first two pages in the English translation of DE 4 000 708 A1, as suggested in the Example described in column 7 in this U. S. Pat. 10,099,174 B2 and also required in at least the Applicant’s dependent claim .

Claims 1, 2, 4, 5, 7, 8, 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the English translation of DE 4 000 708 A1, as applied to claims 1, 2, 4, 5, 7, 9 and 10, and further in view of US 2014/0298809 A1.
Claims 1, 2, 4, 5, 7, 9 and 10 are submitted to be obvious from DE 4 000 708 A1 for the reasons set forth in the anticipation rejection: please note that anticipation is generally considered to be the epitome of obviousness.
 The difference between the Applicants’ claims and this DE 4 000 708 A1 reference is that the Applicant’s dependent claim 8 also calls for the generation of power from a turbine.
US 2014/0298809 A1 describes the generation of power w/ a turbine evidently by using the exhaust gas emitted from a cement kiln (please see paragraph numbers 2 and 3 in this US 2014/0298809 A1).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the Applicant’s invention was filed to have used the combustion exhaust gas emitted from the cement kiln alluded to in the first two pages of the English translation associated w/ this DE 4 000 708 A1 as a feed into a turbine for the purposes of generating power, in the manner embraced in the scope of at least the Applicant’s dependent claim 8, because paragraph numbers 2 and 3 in this US 2014/0298809 A1 fairly suggests that the exhaust gas emitted from a cement kiln may be injected into a turbine for the purposes of generating power.

Allowable Subject Matter
2) and at least this particular feature is not taught or suggested in this DE 4 000 708 A1 reference (or in any of the other references of record).

References Made of Record
The following additional references from the U. S. examiner’s search are also made of record:
JP 2004 261 670 A; U. S. Pat. 5,219,537; U. S. Pat. 5,108,729 and also U. S. Pat. 4,929,432.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






Tcv
/TIMOTHY C VANOY/               Primary Examiner, Art Unit 1736